Citation Nr: 1717101	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  07-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for postoperative right knee degenerative joint disease.

2.  Entitlement to a disability rating in excess of 20 percent for right distal tibia and fibula fracture residuals with shortening of the right leg.

3.  Entitlement to a total disability rating caused by individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 through February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Among other issues, the RO granted service connection for postoperative right knee degenerative joint disease,  effective October 27, 2004, with a 10 percent initial disability rating.  A temporary total 100 percent disability rating was assigned, effective from May 4, 2005 through June 30, 2005.  The 10 percent initial disability rating was to be resumed, effective from July 1, 2005.  The RO also granted a higher 20 percent disability rating for right distal tibia and fibula fracture residuals, effective October 27, 2004.  The Veteran perfected an appeal for higher ratings.

During the development of the appeal, the RO issued a November 2005 rating decision in which it granted an extension of the temporary total disability rating for the Veteran's right knee disability to August 1, 2005.

The Veteran's testimony was received during Board hearings conducted in March 2010 and September 2014.  A transcript of that testimony is associated with the record.

The issues on appeal have been remanded previously by the Board, most recently in November 2014.  At that time, the Board ordered additional development, to include:  obtaining the records related to the Veteran's vocational rehabilitation and disability benefits claimed with the State of California and Social Security Administration; obtaining records for additional treatment identified by the Veteran; arranging the Veteran to undergo a new VA examination of his right knee and leg; and, readjudication of the issues by the AOJ.

The development ordered by the Board has been performed.  The matter returns to the Board for de novo review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In relation to the issue of the Veteran's entitlement to an initial disability rating in excess of 10 percent for postoperative right knee degenerative joint disease, the Veteran was afforded VA examinations of his right knee in July 2012 and December 2015.  Those examinations included range of motion tests that apparently measured the extent of the active motion in both of the Veteran's knees.  Such testing did not, however, include an observation of the passive motion in the knee joints or the extent of lost motion or other function during both weight-bearing and non-weight-bearing.

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that an adequate VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Where neither the July 2012 nor the December 2015 VA examinations do not address the extent of passive motion in the Veteran's right knee and the extent of lost motion or other function during weight-bearing and non-weight-bearing, the findings from those examinations are incomplete.

Accordingly, the Veteran should be afforded a new VA examination of his knees to determine current symptoms, manifestation, and impairment and the severity thereof.  The examination should include all necessary tests, to include the tests prescribed by the Court in Correia.

In regard to the issue of the Veteran's entitlement to an disability rating higher than 20 percent for right distal tibia and fibula fracture residuals with shortening of the right leg, that disability has been rated in accordance with the criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262.  Those criteria provide for disability ratings higher than 20 percent to the extent that the evidence shows the existence of a "marked knee or ankle disability" or nonunion of the tibia and fibula with loose motion requiring a brace.  Given the criteria under DC 5262, evaluation of the Veteran's right leg disability is dependent upon the findings from the VA examination ordered above.

The disability ratings that are assigned ultimately for the Veteran's right knee and right leg disabilities will affect the Veteran's combined disability rating, and to that extent, may affect the Board's analysis of the Veteran's basic eligibility for a TDIU under 38 C.F.R. § 4.16.  Moreover, the ordered VA knee examination may raise new and additional information concerning the Veteran's level of functioning and occupational impairment, and hence, affect the adjudication of the TDIU issue

In instances where a decision on one issue would have a significant impact upon the outcome of another, those issues are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Where the additional development and ultimate outcome of the issue concerning the Veteran's claim for a higher initial disability rating for his right knee disability will impact the analysis of his right leg and TDIU claims, those issues are inextricably intertwined.  As such, the issues of the Veteran's entitlement to a disability rating in excess of 20 percent for right distal tibia and fibula fracture residuals with shortening of the right leg and a TDIU must also be remanded.

Prior to arranging the VA examination requested above, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his service-connected disabilities since June 2016.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his service-connected disabilities, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from June 2016 through the present should be associated with the record.  If such records are not available, such unavailability should be documented in the record.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his service-connected right knee disability.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted. 

All necessary tests and studies should be conducted, to include active and passive range of motion studies of both knees, during both weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.

The examiner should identify and report all manifestations, symptoms, and residuals associated with the Veteran's right knee disability, and also, discuss their impact on the Veteran's general functioning, daily activities, and occupational activities.

The examiner's opinions must be accompanied by a complete and detailed rationale.  If the examiner is unable to reach the opinions being sought without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.

3.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




